942 So.2d 1018 (2006)
Nancy HOLLINGSWORTH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-3106.
District Court of Appeal of Florida, Fourth District.
December 6, 2006.
*1019 Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant, Nancy Hollingsworth, appeals the trial court's denial of her motion to withdraw her nolo contendere plea. She argues that this was her exclusive means to perfect her right to appeal the denial of her motion to suppress which was not properly preserved for appeal pursuant to Florida Rule of Appellant Procedure 9.140(b)(2)(A)(i) and section 924.06(3), Florida Statutes (2003). Because we find that the trial court timely found that the denial of the motion to suppress was dispositive and preserved the issue for appeal, we affirm the denial of appellant's motion to withdraw her plea without prejudice to her filing a belated appeal within thirty days of the mandate being issued in this case.
Affirmed with Directions.
STONE, SHAHOOD and HAZOURI, JJ., concur.